Citation Nr: 0732050	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-38 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for an ankle or foot 
disability.

3.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse





ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
November 1987.  He also had 9 years, 5 months, and 23 days of 
active service prior to February 6, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In June 2006, the veteran testified at a hearing before the 
Board.  At that time, the veteran indicated that he no longer 
desired to pursue an appeal of entitlement to service 
connection for deep vein thrombosis, service connection for 
diabetes mellitus, or a higher initial rating for residuals 
of a right foot fracture.  Therefore, the Board finds that 
the appeal of those claims has been withdrawn.  See 38 C.F.R. 
§ 20.204 (2007).

Given that service connection has already been granted for 
right foot fracture residuals, the claim addressed in the 
decision below, which has been characterized as a claim of 
service connection for ankle or foot disability, is limited 
to the question of entitlement to service connection for 
ankle or foot disability other than residuals of right foot 
fracture.  Consequently, unless specified otherwise, 
references to foot disability in the decision and order below 
should be construed to mean foot disability other than right 
foot fracture residuals.




FINDINGS OF FACT

1.  The veteran does not have a lumbosacral spine disability 
that is attributable to his active military service; nor is 
it caused or made worse by service-connected disability.

2.  The veteran does not have an ankle or foot disability 
that is attributable to his active military service; nor is 
it caused or made worse by service-connected disability.

3.  The veteran does not have a knee disability that is 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a lumbosacral spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service; a lumbosacral 
spine disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).

2.  The veteran does not have an ankle or foot disability 
that is the result of disease or injury incurred in or 
aggravated during active military service; an ankle or foot 
disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007); 38 C.F.R. 
§ 3.310 (2006).

3.  The veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; a knee disability is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007); 38 C.F.R. § 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through October 2004 and December 2005 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his service connection claims.  The notice 
included information concerning service connection on a 
secondary basis.  Although the complete notice may not have 
been provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
January 2006, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
While the letters did not refer to the criteria for assigning 
a disability rating or an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither of these 
questions is now before the Board.  Consequently, a remand of 
the service connection issues is not necessary.

The Board also finds that the October 2004 and December 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Marion, Indiana.  The veteran has submitted, and VA has 
obtained, records from multiple private treatment providers.  
Moreover, the veteran's records from the Social Security 
Administration (SSA) were requested and obtained.  
Additionally, in November 2004, the veteran was provided a VA 
examination in relation to his claims, the report of which is 
of record.  Furthermore, as noted in the introduction, the 
veteran was afforded a hearing before the Board in June 2006, 
the transcript of which is also of record.

During the hearing, the veteran's representative requested 
that the case be remanded in order to obtain an MRI report of 
the veteran's knee.  The MRI in question was reportedly 
administered in October 2003 in Fort Wayne, Indiana.  A 
review of the record reveals that an MRI report concerning 
the veteran's left knee, dated in October 2003 from Fort 
Wayne Radiology, is already associated with the claims file.  
The report was part of the records obtained from G.W.M., 
M.D., in August 2005 in response to a July 2005 record 
request by the RO.  Consequently, the Board finds that a 
remand is unnecessary and VA has met its obligations with 
respect to its duty to assist.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

The veteran primarily contends that he has disability of the 
lumbosacral spine, knees, ankles, and feet as a result of his 
service-connected right foot disability.  In July 2004, the 
veteran was awarded service connection for residuals of a 
right foot fracture.  He fractured the fifth metatarsal bone 
in May 1987 during active military service.  The fracture did 
not heal correctly.  The right foot had to be reset and then 
it became well-healed and no further treatment was necessary 
according to the service medical records.  The veteran 
asserts that the right foot injury caused him to compensate 
when walking and while weight-bearing.  He maintains that 
this in turn caused further disability that manifested itself 
as pain and numbness in the low back, knees, ankles, and 
feet.  The veteran's spouse also contends that the veteran 
should be service connected on a secondary basis.  She has 
submitted multiple statements in the form of argument in 
favor of her position, lay statements regarding the veteran's 
disabilities, and internet research relating to orthopedics 
and arthritis.

A review of the medical evidence reveals varying assessments 
concerning current disability of the lumbosacral spine, 
knees, ankles, and feet (other than the right foot fracture 
residuals).  Treatment records from Dr. G.W.M., dated from 
January 2002 to July 2005, reflect treatment and diagnoses 
for multiple disabilities.  Of note, the veteran was 
regularly treated for morbid obesity.  Dr. G.W.M. first 
diagnosed the veteran with degenerative arthritis in 
December 2003.  In an August 2005 letter, Dr. G.W.M. 
diagnosed the veteran with degenerative arthritis of the low 
back, knees, ankles, and feet.

The Board notes that arthritis is not substantiated by x-ray 
evidence other than for the left knee.  A September 2003 x-
ray report showed mild degenerative changes and large joint 
effusion of the left knee.  A follow-up MRI in October 2003 
indicated torn left knee ligaments and a dislocated knee cap.  
These images were taken after the veteran experienced a fall.  
According to a record from Dr. G.W.M., the veteran fell in 
the rain and hurt his left leg in September 2003.  A prior x-
ray report from St. Joseph's hospital, dated in January 2001, 
revealed no left knee abnormality.  That x-ray was also taken 
after the veteran fell, which occurred on an airplane in 
January 2001.

In addition to arthritis, the veteran has also been diagnosed 
with fibromyalgia.  This was shown in an April 2003 letter 
from the Medical Consultants, which also contained a 
diagnosis of morbid obesity.  In June 2004, the veteran 
underwent VA examination.  The examiner diagnosed the veteran 
with, among other things, morbid obesity and fibromyalgia, 
mostly expressed by generalized muscle pain.  Another June 
2004 VA examiner found that the veteran had no significant 
problems with his bones.  Additionally, in July 2004, the 
veteran underwent an electrodiagnostic study of his lower 
extremities by C.T.S., M.D.  Dr. C.T.S. found that the 
results were consistent with bilateral lumbosacral 
radiculopathy.

In November 2004, the veteran underwent further VA 
examination.  He complained of pain in his back, knees, 
ankles, and feet.  In addition to the right foot fracture 
residuals, the examiner diagnosed the veteran with 
lumbosacral spine pain.  X-rays of the lumbar spine reflected 
normal intervertebral disc space with mild degenerative 
changes.  The examiner also diagnosed the veteran with flat 
feet, bilateral knee pain, and bilateral ankle pain.  The 
examiner reported that x-rays of the knees that were 
administered in June 2004 reflected no remarkable findings 
and no significant degenerative or arthritic changes.

Considering this evidence, there is some question as to the 
nature of current disability involving the lumbosacral spine, 
knees, ankles, and feet.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  Even if the 
veteran has arthritis of these joints, in order for service 
connection to be granted on a secondary basis, the competent 
medical evidence must show a causal link between those 
disabilities and the service-connected residuals of a 
fractured right foot, to include aggravation of the current 
disabilities.  See 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. 
App. at 448.  

The veteran submitted medical opinion letters from Dr. G.W.M.  
In a July 2005 letter, Dr. G.W.M. stated that, in his 
considered clinical opinion, there was a plausible causative 
relationship between the veteran's service-connected 
disability and the development of his numerous health 
problems through the years.  In an August 2005 letter, Dr. 
G.W.M. reiterated his opinion that it was his considered 
clinical opinion that there was a plausible relationship 
between the veteran's current disabling health conditions and 
his service-connected condition.  Dr. G.W.M. reasoned that, 
after the initial in-service right foot injury, the veteran 
developed relative immobility.  Dr. G.W.M. stated that the 
veteran then developed degenerative disease in the right foot 
that led to increased pain and immobility.  This in turn 
caused the veteran to shift his body weight to maintain 
stability.  Dr. G.W.M. opined that the uneven weight caused 
further degenerative disease of the other body parts, namely 
the low back, knees, ankles, and feet.  In addition, 
Dr. G.W.M. stated that these ailments have resulted in total 
disability because they caused more serious problems, 
including deep vein thrombophlebitis, respiratory distress, 
oxygen dependence, sleep apnea, cardiometabolic syndrome, 
insulin dependency, and other multi-system deterioration.

In contrast, the November 2004 VA examiner gave the opinion 
that there was no relationship between the veteran's service-
connected fracture of the fifth metatarsal of the right foot 
and the complaints of lumbosacral spine pain, knee pain, 
ankle pain, or flat feet.  The VA examiner stated that the 
lumbosacral spine pain was the result of the veteran's morbid 
obesity and increased weight-bearing when he was trying to 
walk.  Regarding the other joints, the VA examiner reported 
that the veteran's morbid obesity, with diabetes mellitus and 
sleep apnea, limited his mobility and that he was 220 pounds 
over the desired weight.  The VA examiner also stated that 
that the veteran's flat feet were the probable result of 
morbid obesity.

For these claims, there are two conflicting medical opinions 
with respect to the relationship between disabilities of the 
lumbosacral spine, knees, ankles, and feet, and the veteran's 
service-connected residuals of a fractured right foot.  The 
Board must weigh the opinions in light of the entire record.  
See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

In consideration of the entire record, the Board finds the 
November 2004 VA examiner's opinion to be more persuasive 
with respect to a relationship between the veteran's current 
disabilities and his service-connected right foot disability.  
The VA examiner reviewed the claims file, examined the 
veteran, and supplied an unequivocal opinion supported by the 
record.  Notably, VA treatment records, private treatment 
records, and SSA records are lacking in evidence concerning 
right foot disability or immobility caused by the right foot.  
In contrast, the veteran was regularly treated for morbid 
obesity for many years.

Although Dr. G.W.M. was the veteran's treating physician from 
approximately 2002 to 2005, he never indicated prior to his 
opinion letters that any of the veteran's medical conditions 
were related to the residuals of the right foot fracture.  In 
fact, in a January 2002 record concerning the musculoskeletal 
system, Dr. G.W.M. reported that he could detect no specific 
anatomical deformity, evidence of inflammation, tenderness, 
swelling or stiffness, abnormal motion, enlargement, or 
effusion.  Dr. G.W.M. stated that the veteran could not heel 
and toe walk or tandem walk because of his poor general 
health.  Significantly, Dr. G.W.M. also stated that the 
veteran's active and passive range of motion of all major 
joints seemed limited only by the veteran's truncal obesity.  
These statements and the lack of documentation in Dr. 
G.W.M.'s treatment records showing a link between the 
veteran's right foot fracture and the claimed disabilities 
serve to weaken the July 2005 and August 2005 opinion 
letters.

Remarkably, the November 2004 VA examiner found that the 
veteran had full range of motion in all the toes of the right 
foot, full range of motion of the right ankle, and good 
alignment of the Achilles tendon.  While the veteran had pain 
in his right foot, the examiner found that this did not 
decrease the range of motion.  These findings contradict Dr. 
G.W.M.'s opinion that the residuals of the right foot 
fracture caused the veteran's immobility.  They instead 
support the VA examiner's opinion that the pain that the 
veteran experiences is related to his morbid obesity.

The record does not contain other competent medical evidence 
that directly addresses the issue of secondary service 
connection.  SSA records reflect a finding of disability 
impairment primarily as a result of obesity with depression, 
chronic pulmonary disease, asthma, emphysema, and 
cardiometabolic syndrome.  The voluminous records do not 
contain evidence relating to the effect of the veteran's 
residuals of a right foot fracture on his claimed 
disabilities.  Additionally, the internet research is not 
relevant because it is merely a summary of information 
regarding orthopedics and arthritis and does not address the 
specific facts concerning the veteran's claim or contain an 
opinion on the matter.

In sum, the Board finds the November 2004 VA examiner's 
opinion to be the most probative evidence concerning the 
claims of service connection on a secondary basis.  Dr. 
G.W.M.'s is not as persuasive and therefore is of less 
probative value in light of the entire record.  See, e.g., 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens, 
7 Vet. App. at 433.  The VA examiner's opinion better 
explains the record-his conclusions having greater support 
in the factual record-and is therefore of greater 
evidentiary weight.  Consequently, the Board finds that the 
preponderance of the evidence is against the claims.  Thus, 
secondary service connection is not warranted.

Additionally, the Board finds that the evidence does not show 
that the veteran's current disabilities of the lumbosacral 
spine, knees, ankles, or feet (other than the already 
service-connected fracture of the right foot) were incurred 
during military service; nor has the veteran alleged as much.  
Therefore, service connection is not warranted on a direct 
basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

The Board also finds that there is no objective evidence that 
any arthritis of the lumbosacral spine, knees, ankles or feet 
manifested itself to a compensable degree within one year of 
the veteran's separation from military service.  Arthritis in 
those joints was not suggested until approximately fifteen 
years after the veteran separated from active military 
service.  Thus, service connection is not warranted for 
lumbosacral spine, knees, ankles, or feet on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board has considered the veteran's written contentions 
and hearing testimony, as wells as the vigorous contentions 
of his spouse, with regard to his claims of service 
connection.  While the Board does not doubt the sincerity of 
the their belief that the veteran has back, knee, ankle, and 
foot disabilities that are related to his service-connected 
right foot disability, as lay people without the appropriate 
medical training or expertise, they simply are not competent 
to provide a probative opinion on a medical matter-such as 
the etiology of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for a lumbosacral spine 
disability, an ankle or foot disability, and a knee 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a lumbosacral spine disability is 
denied.

Service connection for an ankle or foot disability is denied.

Service connection for a knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


